Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 29 December 1794
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas


[Philadelphia, December 29, 1794. On June 10, 1795, Willink, Van Staphorst, and Hubbard wrote to Oliver Wolcott, Jr., Secretary of the Treasury, and referred to letters “from your Predecessor of 29 December and 25 January.” Letter of December 29, 1794, not found.]
